TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 5, 2018



                                       NO. 03-18-00196-CR


                                  The State of Texas, Appellant

                                                  v.

                                     David Delacruz, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 3 OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
        REVERSED AND REMANDED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order granting a new trial by the trial court. Having reviewed the

record and the parties’ arguments, the Court holds that there was reversible error in the trial

court’s order. Therefore, the Court reverses the trial court’s order granting a new trial and

remands the case for further proceedings consistent with this Court’s opinion. The appellee shall

pay all costs relating to this appeal, both in this Court and in the court below.